DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
Regarding claim 8, the office is taking DLMO to be an acronym for “dim light melatonin onset” for examination on the merits.
Regarding claim 20CER illumination is considered to be LED light, showing (a) Circadian efficacy of radiation (CER), as set forth on page 10 of applicant’s specification.

Claim Objections
Claim 13 is objected to because of the following informalities:  an extra space is present in “blue- boosted”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
Claims 10 and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, the broad recitation “at least one”, and the claim also recites “ideally two or more” which is the narrower statement of the range/limitation.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. 
Claim 24 – in lines 1-2 sets forth a plurality of narrower ranges “at least two hours, four hours, or eight hours.  A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, the broad recitation “at least two hours”, and the claim also recites “four hours” or “eight hours” which are statements of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 1-24 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  
Claim 1 – in lines 3 and 4 the system sets forth “a physiological sensor worn by or attached to a subject” positively recites a combination with the human body.  The applicant should consider using “adapted to” or “configured to” type language to eliminate the combination with the human body.  


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 5-12 and 15-23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aarts et al. (2009/0326616, hereinafter Aarts).

Claim 1 – Aarts teaches a system for tuning, control or remediation of a biological light- responsive state, see figure 1, the system comprising a light controller -12- to control an illumination source(-30-, -32- or -40-) and a sensing feedback system connected to or communicating with the controller, by signals –S1- and –S2- and comprising a physiological sensor, -20- and -22- worn by or attached to a subject, see figure 1, the controller being operative to set at least one of spectral distribution, light intensity, light directionality, light periodicity, and a bioactive spectral band, during a programmed or specified time, providing a lighting prescription to supplement ambient or other illumination, paragraph [0036] experienced by the subject in a manner effective to shift or to entrain a circadian response of the subject, paragraph [0036] and thereby improve the subject's performance under changing, disrupted, unnatural extended, geographically discontinuous or spectrally deficient or inappropriate lighting, applying an illumination recipe that compensates for deficiency, or shifts or enhances the circadian 
Claim 3 – Aarts teaches wherein the controller -12- provides automated control, paragraph [0036] or wireless management of illumination parameters, control signal -18- to antenna -41-.
Claim 5 - the automated control -12- is not adjustable.
Claim 6 – Aarts teaches wherein at least one of timing, intensity and spectral distribution of illumination is applied to shift, or to stabilize circadian phase, see paragraph [0043], a blue light permits a change in the circadian rhythm.
Claim 7 – Aarts uses blue-boosted illumination, for a specified time to achieve a defined circadian phase delay, paragraph [0043].
Claim 8 – Aarts teaches a system which applies a lesser intensity and duration of blue-boosted white light to achieve a phase delay over the course of one day, during office hours, see paragraph 027 and the light settings throughout the specification.
Claim 9 – Aarts teaches the controller -12- applies a palliative spectral recipe by the light sources to manage or reduce fatigue or tension, a medical condition such as elevated blood pressure or a psychological condition, or a mood, including “inducing alertness and reducing depression”, paragraph[0035].
Claim 10 – Aarts teaches the controller -12- controls at least one light source, but ideally two or more light sources to apply a prescribed illumination supplement timed to synchronize or phase-shift the subject's circadian state, -30- -32- and -40-, further light source -30- includes three lights –L1-, -L2- and –D1-.

Claim 12 - Aarts teaches a system capable of being used in a car or in an office or room, see claim 8.  The  wireless nature of the sensors and communication of the controller -12- and computer -43- render the system “conveniently movable” as claimed.
Claim 15 – Aarts teaches at least one LED -D1-.
Claim 16 – Aarts teaches the light directionality is direct light, -30- or -32-.
Claim 17 – Aarts teaches the light directionality is diffuse light, backlighting system -40-.
Claim 18 – Aarts teaches the sensors -20- and -22- detect at least a physiologic state of the user, or melatonin level in a body fluid of the user, or sleep/wake activity patterns, or other markers (hormones, secretions) indicative of circadian state or used to estimate circadian state, see last half of paragraph [0035].
Claim 19 – Aarts teaches one or more actigraphy sensors, “body movement sensors” set forth in paragraph [0035].
Claim 20 – Aarts teaches an LED with blue light, paragraph [0043], which inherently provide high CER illumination.
Claim 21 – Aarts teaches an incandescent light element, paragraph [0023].
Claim 22 – Aarts teaches one or more actigraphy sensors, body movement sensor, paragraph [0035].
.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aarts(2009/0326616) as applied to claim 1 above and further in view of de Zambotti et al(2014/0316192, hereinafter Zambotti).
Claim 2 - Aarts teaches a system as claimed including the controller -12- applies  settings for controlling light to synchronize a subject's timing or level of production of 
Zambotti teaches a system for measuring physiological signals and providing visual stimulus to the patient to lead the user to a desired state.  The controller receives the sensor input and then converts it to a stimulus through the use of a lookup table, see paragraph [0040] and TABLES 1 and 2.
It would have been obvious to one of ordinary skill in the medical arts at the time the invention was effectively filed to use lookup tables to convert the sensed input to the light output as suggested by Zambotti in the controller -12- of Aarts as a specific way to convert input to output in place of the generically taught “conversion” set forth in Aarts.  Such a combination would produce predictable results of the controller -12- of Aarts using a lookup table to convert the physiological input into the light output as suggested by Zambotti and have a high expectancy of success because the use of lookup tables are old and well-known in the medical arts to convert physiological sensed signals into stimulus output. 

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aarts(2009/0326616) as applied to claim 3 above and further in view of Heller (6,623,512).

Heller teaches a system for resetting circadian rhythm including manual controls -20-, -22-, -24-, -26- and -28- and additionally describes manual input to select the extent and direction of the circadian phase change, column 2 lines 62-67.
It would have been obvious to one of ordinary skill in the medical arts at the time the invention was effectively filed to provide the system of Aarts with manual controls as taught by Heller to gain the advantage of allowing the user to set the direction and extent of the Circadian change


Claim 13 is is/are rejected under 35 U.S.C. 103 as being unpatentable over Aarts(2009/0326616) as applied to claim 1 above and further in view of Nien(2007/0045049).
Claim 13 - Aarts teaches a blue led –D2- and –D3- and the container is considered the room or vehicle the system is used in.  However, Aarts does not teach including instructions as claimed.
Nien is an example of products together with their installation instructions -37-.
It would have been obvious to one of ordinary skill in the medical arts at the time the invention was effectively filed to provide installation instructions with the device of Aarts to gain the advantage of having instruction related to installing the system as suggested by Nien.

14 is is/are rejected under 35 U.S.C. 103 as being unpatentable over Aarts(2009/0326616) as applied to claim 1 above and further in view of Koyama et al(6,053,936, hereinafter Koy).
Claim 14 – Aarts teaches a system as claimed including physiological sensors worn by the patient -20- and -22-. But does not teach the physiological sensor being part of eyewear, a headband, a hat, a cap, or a headset.
	Koy teaches a head worn sensor system for circadian rhythm modification.
It would have been obvious to one of ordinary skill in the medical arts at the time the invention was effectively filed to provide the sensor of Aarts on the head worn subsystem taught by Koy to gain the advantage of having a light sensor to detect the amount of light at the user’s eyes.  A temperature sensor incorporated into the headwear allows for a single structure to perform both measurements making the device easier for the user to operate.  The light senor can be used to provide the third input at terminal -15- of ambient light as set forth in paragraph [0038] of Aarts.


Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aarts(2009/0326616) as applied to claim 23 and further in view of Herremans et al(2013/0119891, hereinafter Her).
	Claim 24 - Aarts teaches a method as claimed but does not teach applying the light for at least 8 hours treatment period to prepare the user for surgery.  The effect produced by Aarts of reducing depression and improving sleep quality, paragraph [0035] will inherently reduce stress for a patient prior to surgery.  

	It would have been obvious to one of ordinary skill in the medical arts at the time the invention was effectively filed to provide the method of Aarts with a method of applying green light for a period of at least 8 hours to put a patient at ease before surgery.
	Such a combination would provide a predictable result of the method of Aarts including applying green light to a user for a period of at least 8 hour prior to surgery to put the user at ease as is taught by Her.
	Such a combination would have a high expectation of success because the lights of Aarts are capable of producing a wide range of colors and intensities and the treatment period for aiding a patient before surgery is known as set forth in Her.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
s 1-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 10,850,061(hereinafter 061) in view of Aarts (2009/0326616). 
Claim 1 – is a broadened version of claim 1 of 061 by removing the last “wherein” clause which previously set forth specific sensors of the system.  The claim has been amended to include a “physiological sensor worn by or attached to a subject”.  The sensors set forth in claim 1 of 061 are considered physiological sensors but the claim does not require the sensor to be worn by or attached to a subject.
Aarts teaches a system for shifting a user’s circadian rhythm by application of light, wherein physiological sensors are worn by or attached to the user, sensors -20- and -22-.
It would have been obvious to one of ordinary skill in the medical arts at the time the invention was effectively filed to attach the sensors to the user or have the user wear the sensors as set forth in Aarts to allow for collecting the sensor data as taught by Aarts to gain the advantage of being able to measure driver steering as set forth in paragraph [0013] or other body movements as set forth in paragraph [0035] of Aarts.
Such a combination would produce predictable results of the device of claim 1 of 061 including sensors attached to or worn by the user and have a high expectation of success because sensors attached to or worn by the user is old and well known in the medical arts.
Claim 2 – see claim 2 of 061.
Claim 3 – see claim 3 of 061.    
Claim 4 – see claim 4 of 061.

Claim 6 – see claim 6 of 061.
Claim 7 – see claim 7 of 061.    
Claim 8 – see claim 8 of 061.
Claim 9 – see claim 9 of 061.  
Claim 10 – see claim 10 of 061.
Claim 11 – see claim 11 of 061.


Claim 12 – see claim 12 of 061.    
Claim 13 – see claim 13 of 061.
Claim 14 – see claim 15 of 061.  
Claim 15 – see claim 17 of 061.
Claim 16 – see claim 18 of 061.    
Claim 17 – see claim 19 of 061.
Claim 18 – see claim 16 of 061.  
Claim 19 – see claim 20 of 061.
Claim 20 – see claim 21 of 061.  
Claim 21 – see claim 22 of 061.
Claim 22 – see claim 1 of 061.    
Claim 23 – see claim 23 of 061.
Claim 24 – see claim 24 of 061.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Patent Application Publication 2005/0015122 teaches a system to control a subject’s circadian cycle including the use of sensors and application of light, but does not teach using blue light or a look-up table.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL G GILBERT whose telephone number is (571)272-4725.  The examiner can normally be reached on MaxiFlex; M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor can be reached on 571-272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/SAMUEL G GILBERT/Primary Examiner, Art Unit 3791